DETAILED ACTION
This action is responsive to the filing of 8/19/2022. Claims 1-17, 19-21 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (5,933,141) in view of Canova (6,982,695.)

Claim 1, 11: Smith discloses an electronic apparatus comprising: 
at least one processor (Fig. 1: 110; 3:35-51) and
a machine-readable storage medium storing a program including instructions that, when executed by the at least one processor, cause the at least one processor to: control the touch display to display a first screen (Fig. 3A: 300, but prior to user input to show the overlay),
while displaying the first screen (Fig. 3A: 300, but prior to user input to show the overlay), identify a first input for displaying an operation window (Fig. 3A: 6:16-50, picture adjustment control overlay that has been called up by the user), 
based on identifying the first input, control the display to display, a second screen (Fig. 3A: 300, with the overlay) which comprises the operation window (Fig. 3A: 6:16-50, picture adjustment control overlay) comprising at least one setting item (Fig. 3A: 304-308), 
while displaying the second screen, identify a second input (Fig. 3A, 5:60-6:50, user-controllable pointer 302 has been positioned over control 304; excluding selection, 6:6-15; the particular event governing switching between the first and the second configurations of controls 304, 306 and 308 comprises particular positioning of the pointer within graphical user interface 300 relative to at least one of the controls (here, control 304)) for adjusting a setting (6:16-50, picture adjustment setting) corresponding to a first setting item (Fig. 3B: 304) of the at least one setting item in associated with the first setting item, 
based on identifying the second input, control a part (Fig. 3A-3B: part 306 and 308) of the operation window (Fig. 3A, overlay) not to be displayed (6:16-50, controls 306 and 308 have become completely transparent (invisible)) so that a portion of the first screen underneath (Fig. 3A-3B: the background underneath 306 and 308) the part of the operation window is visible together with the first setting item (Fig. 3A-3B: background underneath 306 and 308 is visible together with 304), 
while displaying the portion of the first screen underneath the part of the operation window with the first setting item (Fig. 3A-3B: background underneath 306 and 308 is visible together with 304), identify a release of the second input (6:16-50, removing the cursor from being over 304; the particular event governing switching between the first and the second configurations of controls 304, 306 and 308 comprises particular positioning of the pointer within graphical user interface 300 relative to at least one of the controls (here, control 304)), and based on identifying the release of the second input, control the display to display the second screen (Fig. 3A: 300, with the overlay) by displaying the part of the operation window and controlling the portion of the first screen underneath the part of the operation window not to be displayed (6:16-50, pointer 302 has been re-positioned such that it is no longer over control 304. Thus, controls 304, 306 and 308 return to their first configuration. where they all are visible (opaque.))

However, Smith does not explicitly disclose: a touch display; and adjust the setting corresponding to the first setting item according to the second input.

Canova discloses a similar method for adjusting screen attributes, including a touch display (2:54, computer's touch sensitive screen); and adjust the setting corresponding to the first setting item according to the second input (Fig. 2: 245, 250, 255; 2:53, user can then adjust the contrast using a graphical slider; 5:52-56, When an implement touches the display 140 directly above the slider 255, the slider can be dragged by movement of the implement as long as the implement maintains contact with the display.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teaching of Smith with that of Canova so as to instead utilize a touch controlled scroll bar for adjusting a setting using a slider bar in lieu of a control used in Smith (up / down arrow used with a pointer) while retaining the transparent / opaque configurations as a result of the input over / within the particular control as taught by Smith. One would have been motivated to utilize a scroll bar touch input means taught by Canova so as to display to the user the minimum and maximum ranges and show the current level.

Claim 2, 12: Smith and Canova disclose the electronic apparatus of claim 1, wherein the first setting item is a brightness adjusting area comprising a scroll bar and an indicator (Canova, Fig 2: 250, 255; 1:63-67, such an interface can be used to adjust color, resolution and/or brightness.)

Claim 3, 13: Smith and Canova disclose the electronic apparatus of claim 2, wherein the at least one processor is configured to: adjust a brightness of the touch display according to the second input associated with the brightness adjusting area, as at least part of the adjusting of the setting corresponding to the first setting item according to the second input (Canova, Fig 2: 250, 255; 1:63-67, such an interface can be used to adjust color, resolution and/or brightness.)

Claim 4, 14: Smith and Canova disclose the electronic apparatus of claim 3, wherein the at least one processor is configured to: display the second screen comprising the brightness adjusting area comprising the indicator indicating a first point on the scroll bar (Fig. 2: 255, slider in the middle point) as at least part of displaying the second screen based on identifying the first input, and wherein the brightness of the touch display corresponds to the first point on the scroll bar while the indicator indicates the first point on the scroll bar (Canova, Fig 2: 250, 255; 1:63-67, such an interface can be used to adjust color, resolution and/or brightness.)

Claim 5, 15, 21: Smith and Canova disclose the electronic apparatus of claim 4, wherein the at least one processor is further configured to: change a point on the scroll bar which is indicated by the indicator from the first point according to a change of a position associated with second input on the touch display while the part of the operation window is not displayed (Canova, 5:52-56, When an implement touches the display 140 directly above the slider 255, the slider can be dragged by movement of the implement as long as the implement maintains contact with the display.)

Claim 6, 16: Smith and Canova disclose the electronic apparatus of claim 5, wherein the at least one processor is configured to: adjust the brightness of the touch display according to the point on the scroll bar which is indicated by the indicator as at least part of adjusting the setting corresponding to the first setting item according to the second input (Canova, 5:52-56, When an implement touches the display 140 directly above the slider 255, the slider can be dragged by movement of the implement as long as the implement maintains contact with the display.)

Claim 7, 17: Smith and Canova disclose the electronic apparatus of claim 1, wherein the second input comprises a continuous movement of a touch on the touch display without release of the touch (Canova, 5:52-56, When an implement touches the display 140 directly above the slider 255, the slider can be dragged by movement of the implement as long as the implement maintains contact with the display.)

Claim 8: Smith and Canova disclose the electronic apparatus of claim 1, wherein the first input is a user's pull-down operation on the touch display (Smith, Fig. 3A: 6:16-50, picture adjustment control overlay that has been called up by the user.)

Claim 9, 19: Smith and Canova disclose the electronic apparatus of claim 1, wherein the at least one processor is configured to display, on the touch display, the part of the operation window together with the first setting item, so that the operation window is restored as at least part of displaying the second screen by displaying the part of the operation window and controlling the portion of the first screen underneath the part of the operation window not to be displayed (Smith 6:16-50, pointer 302 has been re-positioned such that it is no longer over control 304. Thus, controls 304, 306 and 308 return to their first configuration. where they all are visible (opaque.))

Claim 10, 20: Smith and Canova disclose the electronic apparatus of claim 1, wherein the operation window is displayed to occupy all or a portion of the second screen (Smith, Fig. 3A: portion.)


Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that Smith fails to disclose control a part of the operation window not to be displayed based on identifying the second input for adjusting a setting corresponding to a first setting item, and controlling the touch display to display the second screen based on identifying the release of the second input for adjusting the setting. Smith fails to disclose whether the second configuration is changed to the first configuration or not when the selection is over. The only trigger for redisplaying the first configuration is positioning the cursor out of the specific control, and Smith does not disclose redisplaying the first configuration according to "end of the click" (see, Col. 6, lines 6-16).
The Examiner respectfully disagrees. The "end of the click" (Col. 6, lines 6-16) is “another particular event” i.e. an alternative embodiment. This alternative embodiment was not relied upon in the rejection of the claims. Instead, the rejection relied upon ‘hover over’ and ‘hover off’ user input for switching between first and second configuration. See column 6:30 to 6:48:

(17) Referring next to FIG. 3(b), user-controllable pointer 302 has been positioned over control 304, such that only control 304 remains opaque (visible); controls 306 and 308 have become completely transparent (invisible). FIG. 3(b) represents a second configuration of these controls. Thus, the particular event governing switching between the first and the second configurations of controls 304, 306 and 308 comprises particular positioning of the pointer within graphical user interface 300 relative to at least one of the controls (here, control 304).

(18) Referring next to FIG. 3(c), pointer 302 has been re-positioned such that it is no longer over control 304. Thus, controls 304, 306 and 308 return to their first configuration where they all are visible (opaque). Referring finally to FIG. 3(d), pointer 302 has now been positioned over control 306, such that only control 306 is opaque (visible); controls 304 and 308 have become completely transparent (invisible). FIG. 3(d) thus represents another second configuration of these controls.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
11/16/2022